SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

938
CA 14-00967
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


CAYUGA NATION, LAKESIDE ENTERPRISES, INC.,
CLINT HALFTOWN, TIM TWOGUNS, GARY WHEELER,
RICHARD N. LYNCH AND B.J. RADFORD,
PLAINTIFFS-APPELLANTS,

                      V                                            ORDER

WILLIAM JACOBS, SAMUEL GEORGE, BERNADETTE HILL,
BRENDA BENNETT, KARL HILL, ALAN GEORGE, PAMELA
ISAAC, CHESTER ISAAC, DANIEL HILL, JUSTIN
BENNETT, SAMUEL CAMPBELL, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS,
COUNTY OF SENECA, INTERVENOR-RESPONDENT.
(APPEAL NO. 1.)


FRENCH-ALCOTT, PLLC, SYRACUSE (DANIEL J. FRENCH OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

JOSEPH J. HEATH, SYRACUSE, FOR DEFENDANTS-RESPONDENTS.

FRANK R. FISHER, WATERLOO, FOR INTERVENOR-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Seneca County
(Dennis F. Bender, A.J.), entered May 19, 2014. The judgment, inter
alia, granted the motion of defendants to dismiss the complaint for
lack of subject matter jurisdiction.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on June 1 and 24, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court